DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55..

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 04/27/2022, 03/24/2022 and 11/18/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard D. Kelly, Esq. on Aug 5, 2022.
The purpose of the Amendment was to replace the presence of period punctuation marks after Groups A, C and D with commas in claim 1, and delete the bracket punctuation mark at the end of claim 1.
The application has been amended as follows:

Claim 1 (Currently Amended) A compound represented by formula (I):

    PNG
    media_image1.png
    259
    380
    media_image1.png
    Greyscale

wherein
R represents a C1-C6 chain hydrocarbon group which may optionally have one or more substituents selected from Group A, a C3-C6 cycloalkyl group which may optionally have one or more substituents selected from Group B, or a hydrogen atom,
X represents a C1-C4 chain hydrocarbon group which may optionally have one or more substituents selected from Group C, a C1-C4 alkoxy group which may optionally have one or more halogen atoms, a cyclopropyl group which may optionally have one or more substituents selected from Group E or a halogen atom,
G represents a C1-C4 chain hydrocarbon group which may optionally have one or more substituents selected from Group D, a C1-C4 alkoxy group which may optionally have one or more halogen atoms, or a halogen, 
n is 0, 1, 2, or 3, and when n is 2 or 3, G may be identical to or different from each other,
Group A: a group consisting of a C3-C6 alkyl group, a C1-C3 alkoxy group, a tri(C1-C4 alkyl)silyl group, and a halogen atom[[.]],
Group B: a group consisting of a C1 -C6 alkyl group, a C3-C6 cycloalkyl group, a C1-C3 alkoxy group, and a halogen atom[[.]],
Group C: a group consisting of a C1-C3 alkoxy group, a tri(C1-C4 alkyl)silyl group, and a halogen atom:
Group D: a group consisting of a C1-C3 alkoxy group and a halogen atom[[.]], 
Group E: a group consisting of a C1-C3 alkyl group, a C 1-C3 alkoxy group, and a halogen atom

Allowable Subject Matter
Claims 1-12 are allowed.  
Reference is made to the attached SciFinder and STN searches, as well as corresponding patent family searches, European Search Report for EP.19774386.A and International Search Report for JP.2020510980.A, noting the claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629